DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant(s) Response to Official Action 
	  The response filed on 12/14/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 




















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 18 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.









EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-3, 5-6, 9-17, 19-20 are allowable. The restriction requirement among inventions Group I-II, as set forth in the Office action mailed on 08/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I - V are withdrawn via examines amendment. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.












REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image shift amount calculation apparatus and method, an image capturing apparatus, a defocus amount calculation apparatus, and a distance calculation apparatus.

Prior art for was found for the claims as follows:
Re. Claim 1,
Otsubo (US 2019/0318495 A1) discloses the following limitations: 
An image shift amount calculation apparatus (Otsubo: Abstract.) comprising at least one processor (8) or one circuitry which functions as: 
an obtaining unit that obtains a pair of images (11, 21) having parallax (Otsubo: Fig. 1; [0032], [0034]; An image shift amount calculation apparatus 1 comprises a processor 8 that obtains a pair of images (11, 21) having a parallax.); 
a generation unit that generates, from the pair of images (11, 21), a plurality of image pairs (12, 22, 13, 23) for a plurality of hierarchal levels, each hierarchal level having a different resolution (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 generates a plurality of image pairs (12, 22, 13, 23) from the pair of images (11, 21), for each of a plurality of hierarchical levels with different resolutions.); 
a calculation unit that calculates image shift amounts (parallax) using the generated image pairs in the plurality of hierarchal levels (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates a parallax for each of the image pairs (12, 22, 13, 23) in the plurality of hierarchical levels.); and 
wherein the calculation unit calculates a first image shift amount (parallax) for each of pixel positions of a first image pair (13, 23) of the plurality of image pairs in a predetermined first hierarchal level among the plurality of hierarchal levels (Otsubo: Figs. 2-3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates a parallax using for a first image pair (13, 23) in a predetermined first hierarchical level among the plurality of hierarchal levels.), 
(Otsubo: Fig. 3; [0050]-[0053]; Processor 8 determines based on the calculated parallaxes for the first and second hierarchical levels and the end can be calculated for the second level, if the third hierarchical level is not included.), 
and calculates a second image shift amount (parallax) of a second image pair (12, 22) of the plurality of image pairs in the second hierarchal level for each of the pixels positions of the first image pair using the first image shift amounts (Otsubo: Fig. 3; [0036]-[0038], [0050]-[0053]; Processor 8 calculates parallax for the second hierarchical level using the first calculated parallax hierarchical level.).
Venkataraman et al., (US 2014/0267243 A1) disclose the following limitations: a synthesizing unit that synthesizes the image shift amounts, wherein the synthesizing unit synthesizes the image shift amounts of the first and second hierarchal levels for each of the pixel positions of the first image pair (Venkataraman: Para. [0112] discloses the varying depth estimation precision parallax detection process [i.e., involves an image pair] involves generating multiple depth maps, the image processing pipeline 700 can composite the depth maps to produce a single restricted depth of field depth map which combines estimates from multiple levels [i.e., hierarchal levels for each of the pixel positions of the image pair] of spatial resolution and/or precision of depth estimation that can be used to synthesize the final rendered image.).

Claim 17 recites analogous limitations to claim 1.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 14-18] “… wherein the calculation unit sets the second hierarchal level to a lower level in a case where the first image shift amount in each of the pixel positions is a first value than in a case where the first image shift amount is a second value lower than the first value …”. These features are not found or suggested in the prior art.

Claims 1-3, 5-6, 9-17, 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-02-2021